Citation Nr: 0023529	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
November 1963 and from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Historically, a March 1971 rating action denied service 
connection for a low back disorder.  A November 1980 rating 
action denied reopening of that claim and on appeal an August 
1981 Board decision denied service connection for a back 
disorder.  The veteran was notified in April and July 1985 of 
rating actions denying reopening of that claim.  

The veteran was notified by letter of June 6, 1996 of a 
rating action that month which held that claims for service 
connection for hypertension and for residuals of a neck 
injury were not well grounded and also held that new and 
material evidence had not been submitted to reopen the claim 
for a back injury (previously classified as an old fracture 
deformity of "sacro-iliac 2 & 3).  A notice of disagreement 
(NOD) was filed on May 27, 1997 as to the June 1996 rating 
action and a statement of the case (SOC) was issued on June 
14, 1997.  VA Form 9 (Appeal to the Board), dated July 23, 
1997 was received on June 18, 1998.  

A December 1998 rating decision concluded that the claims for 
service connection for hypertension and residuals of a neck 
injury were not well grounded and new and material evidence 
had not been submitted to reopen the claim for service 
connection for residuals of a back injury.  A January 2000 
rating decision granted service connection for PTSD, with 
assignment of a 50 percent disability rating. 

It is necessary to clarify the procedural status of this 
case.  For the reasons discussed in more detail below, the 
Board concludes that a June 1996 rating decision that 
initially denied the veteran's claims for service connection 
for hypertension and residuals of a neck injury is final.  In 
the December 1998 rating decision now on appeal, the RO 
addressed the hypertension and neck issues as original 
claims, finding that they were not well grounded.  These 
issues have been characterized as shown above because there 
was a prior final decision on these claims.  The Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of whether 
the RO failed to do so, as they did in this case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

In his May 2000 NOD concerning the evaluation assigned to 
PTSD, the veteran stated that he could not work because of 
his psychiatric symptomatology.  That statement is sufficient 
to raise a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  In the June 2000 
substantive appeal, he stated that he felt his PTSD was a 
"major factor" in his heart condition, resulting in heart 
surgery.  That statement is sufficient to raise a claim for 
service connection for a heart disorder as secondary to 
service-connected PTSD.  Neither of these issues has been 
adjudicated by the RO, and neither issue is inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 


FINDINGS OF FACTS

1.  In a June 1996 rating decision, the RO concluded that the 
claims for service connection for hypertension and residuals 
of a neck injury were not well grounded and that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a back injury.  

2.  Since the veteran failed to perfect an appeal in a timely 
manner as to the June 1996 rating decision, it is final.

3.  None of the evidence received since 1996 in support of 
the veteran's attempt to reopen his claims for service 
connection for residuals of a back injury, residuals of a 
neck injury, and hypertension bears directly and 
substantially on the matter of whether there is a causal 
connection between any of these conditions and military 
service, and the evidence is not so significant that it must 
be considered in order to fairly decide the merits of any of 
these claims.

4.  The veteran's claim for a higher rating for PTSD is 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

5.  The veteran's psychiatric disorder is manifested by mood 
disturbances (i.e., depression, crying spells, anxiety), and 
recurrent flashbacks and nightmares.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied the claims of 
entitlement to service connection for residuals of a neck 
injury and hypertension and concluded that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, and 20.302(b) (1999).

2.  New and material evidence has not been received, and the 
claims for service connection for residuals of a back injury, 
residuals of a neck injury, and hypertension are not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The criteria for a disability rating higher than 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for residuals of a back injury

1.  Factual Background

The veteran originally filed this claim in February 1971.  He 
indicated that he had injured his back during service in 
November 1966 and January 1968.  His service medical records 
showed no complaints of or treatment for a back condition.  
Separation examination dated in January 1968 indicated that 
clinical evaluation of the spine and musculoskeletal system 
was normal.  Upon VA examination in March 1971, the veteran 
alleged that he had received burns on his arms and face from 
a gasoline explosion during service, and he was also blown in 
the air for some distance.  His service medical records do 
show treatment for burns on the face, arms, neck, and hands 
in September 1966, and the records indicate that the injuries 
were incurred during a mine explosion that ignited a gasoline 
tank on a vehicle.  VA X-rays taken of the veteran's 
lumbosacral spine in March 1971 showed an old fracture 
deformity at S2-3.  A letter from a physician at the Anniston 
Medical Clinic dated in October 1980 indicated that the 
veteran had had several medical problems since service, 
including back pain.  Examination in August 1980 had shown a 
mild compression fracture at L1.  A letter from his employer 
dated in January 1981 indicated that he had worked since 1968 
despite acute back pain.

A March 1971 rating decision, in pertinent part, denied 
service connection for a back condition, finding that there 
was no evidence of treatment for this condition during 
service.  The veteran appealed this decision, arguing that he 
was injured on three separate occasions during service when 
tanks that he was sitting on were blown up when they hit 
mines.  An August 1981 Board decision denied service 
connection for a back disability, finding that service 
medical records did not demonstrate or objectively confirm 
the presence of back pathology during service.  

VA outpatient treatment records dated in 1985 showed 
complaints of chronic back pain.  The only diagnosis was low 
back pain.  X-rays in April 1985 showed no significant 
abnormalities of the lumbosacral spine.  Rating decisions in 
April and July 1985 concluded that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a back condition.

In November 1991, the veteran again filed a claim for service 
connection for a back condition.  A December 1991 letter 
informed him that he had to submit new and material evidence 
to reopen this claim.  He did not respond.  

In September 1995, the veteran again filed a claim for 
service connection for a back condition.  VA outpatient 
records for treatment in 1994 and 1995 and private medical 
records obtained from Dr. Russell Whitaker and Dr. C. Duane 
Randleman showed no relevant information.  

A June 1996 rating decision, in pertinent part, concluded 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.  The veteran was notified of that decision on 
June 6, 1996, and he filed a timely notice of disagreement.  
In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in June 1998, the veteran argued that he now had 
more than a compression fracture; he also had a bulging disc.  
He argued that S2-3 was deformed as a result of being thrown 
out of tanks and personnel carriers during explosions.  

The RO obtained the veteran's medical records from Northeast 
Alabama Regional Medical Center for treatment in 1997.  The 
diagnosis was lumbago, and magnetic resonance imaging (MRI) 
of the lumbar spine in March 1997 showed some central bulging 
of the disc at L3-4 and a bulge or herniated nucleus pulposus 
at L4-5.

A December 1998 rating decision, in pertinent part, concluded 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.  In his substantive appeal, the veteran again 
argued that he injured his back during service when thrown 
from personnel carriers. 

The RO obtained the veteran's medical records from Anniston 
Medical Clinic, Anniston Cardiology, and Northeast Alabama 
Regional Medical Center for treatment between 1995 and 1998.  
These records showed complaints of chronic back pain, without 
further diagnosis or medical history.  The records from 
Anniston Medical Clinic did show assessments or diagnoses of 
arthralgias, osteoarthritis with recurrent back pain, and 
recurrent back pain which was primarily mechanical although 
there was a history of bulging disks.  

At a personal hearing in May 1999, the veteran testified that 
he was diagnosed with a back disorder during service in 
Vietnam right after he was "blowed up" [sic].  He stated 
that he was wounded so badly at that time that he could not 
move his legs.  After that injury, he had pain with prolonged 
standing or sitting, but it did not hurt enough to seek 
medical treatment.  He maintained that he had sought 
extensive treatment after service, but was told nothing was 
wrong.  When subsequently asked if he had sought any 
treatment between 1968 and 1984, when he had an operation on 
his neck, he replied that he had not, but he had taken 
medication provided by VA, such as Ibuprofen.  He then stated 
that he had first sought VA treatment in 1970 or 1972 for his 
back.  

The RO then obtained the veteran's medical records from 
Carraway Methodist Medical Center for treatment in 1984 and 
1985 and from Dr. McCrimmon at Anniston Orthopedic for 
treatment from 1997 to 1999.  When receiving treatment for 
his cervical spine in 1984, the veteran related a past 
history of injuring a lumbar disc in 1966 without having any 
surgery.  Dr. McCrimmon treated the veteran for continuing 
problems with back pain.  Dr. McCrimmon reviewed the MRI 
findings discussed above, but did not render any additional 
diagnoses.  

2.  Analysis

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing an NOD with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.200, and 20.302(a) and (b).  
To perfect an appeal, the claimant must submit a substantive 
appeal either within 60 days of issuance of the SOC or within 
one year from notification of the rating decision, whichever 
is later.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

As to the appeal from the June 1996 rating decision, the SOC 
was issued more than one year after notification of that 
rating decision and, thus, the period for perfecting the 
appeal by filing a substantive appeal expired on August 13, 
1997 (60 days from issuance of the SOC).  On June 18, 1998, 
the RO received from the veteran a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) that was dated July 23, 1997.  
The veteran argued that this appeal was never received by the 
RO, inferring that he had mailed it in a timely fashion.  

In a July 1998 letter, the RO informed the veteran that since 
his appeal was not perfected within the appeal period, his 
appellate rights had expired, and his statement was being 
accepted as a claim to reopen.  The veteran did not challenge 
the RO's determination that his appeal was not timely 
received.  Since the VA Form 9 was not received within the 
period that the veteran had to appeal the June 1996 rating 
decision (i.e., by August 13, 1997), it cannot be accepted as 
a substantive appeal with respect to that decision.  No 
correspondence was received from the veteran or his 
representative within the appeal period that could be 
accepted in lieu of a VA Form 9.  Therefore, since the 
veteran did not perfect an appeal of the June 1996 rating 
decision, it is final. 

To reopen a claim which has been previously denied, new and 
material evidence must be presented.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  VA is directed to consider the 
evidence that has been added to the record since the last 
final disallowance of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

When presented with an application to reopen a previously 
finally denied claim, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA must evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  The Colvin standard for new and 
material evidence was a more restrictive standard than that 
contained in 38 C.F.R. § 3.156.  Since the 38 C.F.R. § 3.156 
standard used in this case imposes a lower burden to reopen 
than did Colvin, the application of that regulation does not 
unfairly prejudice the veteran.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a). It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim.  38 U.S.C.A. § 5107.  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps 
v. West, 118 S.Ct. 2348 (1998); see also Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) 
(table).  In general, the claimant's evidentiary assertions 
are accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

In adjudicating reopening the evidence is presumed credible 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since June 1996, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at a personal hearing in 1999; and (2) 
private medical records from Northeast Alabama Regional 
Medical Center, Anniston Medical Clinic, Anniston Cardiology, 
Carraway Methodist Medical Center, and Dr. McCrimmon at 
Anniston Orthopedic.

To the extent that the veteran contends that he incurred a 
back condition during service as a result of being thrown 
from military equipment during various explosions, this 
evidence is not new.  Prior to 1996, he had made numerous 
detailed statements concerning such allegations.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the June 1996 rating decision and is not 
new for purposes of reopening a claim.

The private medical evidence mentioned above, received since 
June 1996, is new in that it was not previously of record.  
It is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (emphasis 
added).  

The Board concludes that the veteran has not submitted 
material evidence.  The medical evidence submitted since 1996 
shows continued treatment for complaints of chronic back 
pain, most recently diagnosed by MRI as bulging and/or 
herniated discs in the lumbar spine.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the claim, however, as the veteran had received 
treatment for complaints of back pain for several years.  No 
medical professional has ever related a diagnosed back 
disorder to the veteran's military service or stated that any 
diagnosed condition began during service.  

The Board notes that the veteran's reported history of 
incurring back injuries during service as a result of 
explosions has remained the same since 1971 and has been 
rejected in numerous rating decisions, as well as by the 
Board in 1981.  He has offered nothing new in this regard.  
Although he is certainly competent to report incurring such 
injuries and experiencing back pain thereafter, his 
allegations alone are not so significant that this claim must 
be reopened.  The veteran does not possess medical expertise, 
and he is, therefore, not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For this reason, his 
allegations are not probative, especially the allegation that 
the S2-3 deformity shown in 1971 was related to the alleged 
in-service injuries.  There is a complete lack of medical 
evidence indicating that there is any relationship between 
the veteran's post-service back disorder and his period of 
service.  Where, as here, the determinative issue is one of 
medical causation, competent medical evidence connecting the 
claimed disorder to an in-service disease or injury is 
required.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The veteran argues that his back condition was incurred as a 
result of combat service.  The provisions of 38 U.S.C.A. 
§ 1154(b) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish incurrence of 
a disease or injury during service.  See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993).  Even if the Board were 
to conclude that the veteran engaged in combat with the 
enemy, as shown by his receipt of the Purple Heart, there 
still must be medical evidence tending to show that a nexus, 
or link, between an inservice disease or injury and the post-
service back symptoms and/or disorders is plausible.  See 
Wade v. Brown, 11 Vet. App. 302, 304-5 (1998); see also Arms 
v. West, 12 Vet. App. 188 (1999), partially overruled on 
other grounds by Kessel v. West, 13 Vet. App. 9 (1999).  As 
discussed above, there is no such evidence in this case.  
Therefore, the allegations of combat service alone are not so 
significant that they require reopening this claim.  
Moreover, the veteran had previously alleged that he incurred 
a back injury as a result of his service in Vietnam, and this 
was considered in the prior denials of his claim.

As explicitly stated by the Board in 1981, the basis for the 
denial of this claim was that there was inadequate evidence 
showing that a back disability was present during service.  
There remains a lack of such evidence.  Accordingly, the 
Board finds that the evidence received subsequent to June 
1996 is not new and material and does not serve to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. §§ 5108 and 7105; 38 C.F.R. § 3.156(a).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  In this case, VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence, see 38 U.S.C.A. § 5103(a), because nothing in the 
record suggests the existence of evidence that might reopen 
this claim.  It is unclear, at best, whether he sought any VA 
treatment for his back shortly after service.  He has stated 
both that he sought treatment in 1970 or 1972 and that he did 
not seek any treatment until he injured his neck in 1984.  
Regardless, the veteran has at no time stated that a medical 
professional has told him that he has a back condition as a 
result of his military service.  He has also not stated that 
he was diagnosed with any chronic disorder of the lumbar 
spine, see 38 C.F.R. § 3.309, within the first post-service 
year.  At the earliest, he alleges receiving treatment two 
years after service.  However, no diagnosis was rendered at 
that time, since he was told that "nothing was wrong."  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).  

B.  Service connection for residuals of a neck injury

1.  Factual Background

The veteran originally filed this claim in September 1995, 
alleging that he incurred a neck injury in Vietnam probably 
in 1966.  His service medical records showed no complaints of 
or treatment for a neck condition, except for a burn in the 
area of the neck.  Separation examination dated in January 
1968 indicated that clinical evaluation of the spine and 
musculoskeletal system was normal.  Upon VA examination in 
March 1971, he raised no complaints concerning his neck, even 
though he complained of back pain.  VA outpatient records for 
treatment in 1985 showed complaints of chronic neck pain, and 
X-rays of the cervical spine in May 1985 showed joint space 
narrowing with sclerosis at C5-6.  A VA outpatient record 
dated in October 1987 indicated that the veteran had had a 
cervical laminectomy at C5-6 with nerve root decompression on 
the right in February 1984 with persistent cervical 
radiculopathy. 

VA outpatient records for treatment in 1994 and 1995 and 
private medical records from Dr. Whitaker and Dr. Randleman 
were not pertinent to this claim, except for a clinical 
notation by Dr. Whitaker that the veteran had a history of 
neck pain.  The June 1996 rating decision, in pertinent part, 
concluded that the claim was not well grounded.  

In the untimely substantive appeal received in June 1998, the 
veteran stated that Dr. Craddock's medical report on his neck 
stated that the beam that struck his helmet (apparently in a 
post service accident) did not cause the injury, but had 
aggravated an old wound [presumably an inservice injury].  In 
the March 1999 substantive appeal, he alleged that he had 
injured his neck during service at the same time he had 
injured his back, when he was thrown from personnel carriers 
due to explosions.  At his hearing in 1999, the veteran 
testified that he injured his neck in Vietnam in 1966 when he 
was thrown from an explosion.  He stated that he was told he 
possibly had a strain.  He stated that his neck did not 
bother him, though, until after service when he was working 
and traveling.  He also stated that he had "problems" with 
his neck after the in-service injury, but it would only hurt 
for a short time with activity such as exercise.  In 1984, he 
had been hit by a beam, and he stated that his neurosurgeon, 
Dr. Craddock, had told him that this aggravated an old wound.  
He stated that in 1983 X-rays had shown a "chip" on one of 
the cervical vertebrae or discs.

Private medical records from Northeast Alabama Regional 
Medical Center, Anniston Medical Center, and Anniston 
Orthopedic contained nothing pertinent to this claim, other 
than complaints of neck pain.  The records from Carraway 
Methodist Medical Center concerned the veteran's cervical 
spine surgery in 1984 for a herniated cervical disc, with 
continuing problems in 1985.  In December 1983 it was noted 
that he had recently injured his neck at work.  His past 
medical history was non-contributory.  Several of the medical 
records were completed and signed by R. Craddock, M.D., but 
no record supported the veteran's contention that Dr. 
Craddock had concluded the work-related injury in 1983 had 
aggravated an old neck injury. 

2.  Analysis

For the same reasons discussed above (i.e., the fact that the 
veteran did not file a timely appeal), the June 1996 rating 
decision that concluded that this claim was not well grounded 
is final.  Despite this, the RO continued to address the neck 
issue as an original claim, again finding that it was not 
well grounded, without considering the preliminary issue of 
whether new and material evidence had been submitted to 
reopen this claim.  

While the RO considered the claim [s] on a de novo basis, it 
has been held that when there is a previously and finally 
denied claim, the Board does not have jurisdiction to 
adjudicate a claim on a de novo basis merely because the RO 
has done so.  Rowell v. Principi, 4 Vet. App. 9 (1993). 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  Here the veteran is not 
prejudiced by the Board adjudication of reopening, when the 
RO has not considered reopening, because although relevant 
laws and regulations were not included in the SOC, the 
veteran's due process rights are not violated inasmuch as 
when the RO adjudicated the claim in December 1998 it 
reviewed all of the evidence of record.  Since the Board must 
review all of the evidence of record in order to determine 
whether new and material evidence has been presented, the 
veteran is not prejudiced by the Board's consideration of 
that preliminary issue.  Essentially, in adjudicating this 
claim on the merits, the RO gave the veteran more of a review 
than he was entitled to. 

The laws and regulations concerning new and material 
evidence, including the Hodge standard, and entitlement to 
service connection are discussed above and will not be 
repeated here.  The same evidence listed above as being 
received since June 1996 also applies to this claim.

The Board also concludes that new and material evidence has 
not been submitted concerning this claim.  In fact, it is 
doubtful that any of the evidence is new with respect to this 
claim.  For example, all the records concerning the 1984 
cervical laminectomy, the fact that the veteran injured his 
neck at work at that time, etc., are duplicative of 
information that was previously obtained from his VA 
outpatient treatment records.  The additional medical 
evidence does not add anything new and in many respects 
simply corroborates the reason for the prior denial of this 
claim, in that the veteran never reported a history of 
chronic neck pain before the 1984 work-related injury nor did 
he report ever injuring his neck during service or at any 
time prior to the 1984 work-related injury.

Even assuming that the additional evidence is new, it is 
certainly not material.  The medical evidence submitted since 
1996 shows continued treatment for complaints of chronic neck 
pain, with no new diagnoses.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the claim, however, as the veteran had received 
treatment for complaints of neck pain prior to 1996.  No 
medical professional has ever related a diagnosed neck 
disorder to the veteran's military service or stated that any 
diagnosed condition began during service.  The Board has 
thoroughly examined the medical records from Dr. Craddock, 
but they do not substantiate the veteran's claim that Dr. 
Craddock told him the 1984 neck injury had aggravated an old 
wound.  Nowhere in the medical records does Dr. Craddock 
indicate that the veteran had reported previously injuring 
his neck or that examination, or even the findings from 
surgery, were indicative of prior neck injury.  The veteran's 
statements about what a physician told him do not constitute 
competent medical evidence.  Cf. Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).  

The Board notes that the veteran has provided additional 
details concerning the alleged incurrence of a neck injury 
during service since the 1996 rating decision.  Although he 
is certainly competent to report incurring such injuries and 
experiencing neck pain thereafter, his allegations alone are 
not so significant that this claim must be reopened.  The 
veteran does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
This applies even where the veteran has added some additional 
descriptive details, without any showing of how such 
additional descriptive details are of any consequence.  Also, 
for the same reasons as discussed above, any allegations 
concerning incurrence of a neck injury/disability during 
combat service, are insufficient, standing alone, to warrant 
reopening this claim in light of the lack of evidence 
suggesting that the neck disorder first diagnosed in 1984 (16 
years after service) is somehow related to an in-service 
disease or injury.

As explicitly stated in the June 1996 rating decision, the 
basis for the denial of this claim was that there was no 
evidence showing that the claimed neck condition was incurred 
in or aggravated by military service.  There remains a lack 
of such evidence.  Accordingly, the Board finds that the 
evidence received subsequent to June 1996 is not new and 
material and does not serve to reopen the claim for service 
connection for residuals of a neck injury.  38 U.S.C.A. 
§§ 5108 and 7105; 38 C.F.R. § 3.156(a).  

For the same reasons as discussed above, the Board concludes 
that there is no outstanding duty to assist the veteran with 
respect to this claim.  See Graves.  The veteran has alleged 
that Dr. Craddock's notes suggested that the work-related 
neck injury in 1984 aggravated an old wound.  First, there is 
no such opinion contained in Dr. Craddock's notes.  Second, 
even if Dr. Craddock had rendered such an opinion, that is 
not the equivalent of stating that the 1984 aggravated a old 
wound which itself was incurred in service.  The veteran has 
at no time stated that a medical professional has told him 
that he has a neck condition as a result of his military 
service.  He has also not stated that he was diagnosed with 
any chronic disorder of the cervical spine, see 38 C.F.R. 
§ 3.309, within the first post-service year.  At the 
earliest, he alleges receiving treatment in 1983, 15 years 
after service.  Accordingly, the Board concludes that VA has 
fulfilled its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a).  

C.  Service connection for hypertension

1.  Factual Background

The veteran originally filed this claim in September 1995, 
alleging that he was treated for hypertension during service.  
The veteran's service medical records showed no elevated 
blood pressure readings and no diagnosis of hypertension (VA 
regulations, at 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 
1, define hypertension as a pattern of sustained elevated 
blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90).  On VA examination in March 1971, blood pressure 
readings were 116/72 and 124/86.  The first indication in the 
medical evidence of hypertension is an October 1980 letter 
from the Anniston Medical Clinic indicating that the veteran 
had well-controlled hypertension.  Thereafter, VA outpatient 
records showed intermittent elevated blood pressure readings 
and occasional diagnoses or a reported history of 
hypertension.  

Private medical records for treatment by Dr. Randleman and 
Dr. Whitaker in 1995 show at most only a history of 
hypertension, although these physicians did treat the veteran 
for various other cardiovascular disorders, such as coronary 
artery disease.  After suffering an acute myocardial 
infarction, he underwent coronary artery bypass surgery in 
June 1995.  A diagnosis of borderline hypotension was shown 
on a Northeast Alabama Regional Medical Center discharge 
summary dated in July 1995.  On a new patient worksheet 
completed in July 1995, the veteran reported a history of 
having high blood pressure for 26 years.  

The June 1996 rating decision concluded this claim was not 
well grounded.  In the untimely substantive appeal received 
in June 1998, the veteran stated that his blood pressure 
readings had fluctuated during his second period of service, 
and doctors had told him some readings were too high.  In his 
March 1999 substantive appeal, he stated that hypertension 
was detected during his separation physical, but he was not 
placed on medication.  

Private medical records for treatment by Northeast Alabama 
Regional Medical Center and Anniston Cardiology between 1995 
and 1998 did not show diagnosis of hypertension or any 
elevated blood pressure readings.  Records from Anniston 
Medical Clinic showed diagnoses of stable or controlled 
hypertension in 1997 and 1998. 

At his hearing in 1999, the veteran initially stated that he 
was first diagnosed with hypertension in 1996 or 1997, but 
later stated that it was in 1966 or 1967 before he left 
Vietnam.  He indicated that his first treatment after service 
was in 1970 or 1972 at the VA Medical Center in Birmingham, 
but he did not take any blood pressure medication until 1995.

The medical records from Carraway Methodist Medical Center 
dated in 1985 showed a past medical history of hypertension 
on and off, with a diagnosis of borderline hypertension 
rendered.  Records from Dr. McCrimmon were not relevant.

2.  Analysis

The finality of the June 1996 rating decision, the 
requirement that the Board determine whether new and material 
evidence has been submitted to reopen this claim, and the 
laws and regulations concerning new and material evidence, 
including the Hodge standard, and entitlement to service 
connection are discussed above and will not be repeated here.  
The same evidence listed above as being received since June 
1996 also applies to this claim.

The Board also concludes that new and material evidence has 
not been submitted concerning this claim.  To the extent that 
the additional medical records show treatment for or 
diagnosis of hypertension, that evidence is not new.  A 
diagnosis of hypertension was initially rendered by Anniston 
Medical Clinic in 1980, and there was medical evidence of 
record in 1996 showing such a diagnosis.  

The additional medical evidence is certainly not material.  
The medical evidence submitted since 1996 shows continued 
treatment for hypertension.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the claim because the veteran had received treatment 
for hypertension prior to 1996.  No medical professional has 
ever related the veteran's hypertension to his military 
service or stated that it began either during service or 
within the first post-service year.  See 38 C.F.R. § 3.309.  

The veteran has provided additional details concerning the 
alleged incurrence of hypertension during service.  Although 
he is certainly competent to report being told that he had 
elevated blood pressure readings, his allegations alone are 
not so significant that this claim must be reopened.  Indeed, 
as indicated earlier, a lay history of what a physician has 
stated is not competent medical evidence.  The veteran does 
not possess medical expertise and, thus, is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  In sum, he is not competent 
to state that he actually had hypertension during service.  

As explicitly stated in the June 1996 rating decision, the 
basis for the denial of this claim was that there was no 
competent evidence showing that hypertension was incurred in 
or aggravated by military service.  There remains a lack of 
such evidence.  Accordingly, the Board finds that the 
evidence received subsequent to June 1996 is not new and 
material and does not serve to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. §§ 5108 and 7105; 
38 C.F.R. § 3.156(a).

For the same reasons as discussed above, the Board concludes 
that there is no outstanding duty to assist the veteran with 
respect to this claim.  See Graves.  The veteran has at no 
time stated that a medical professional has told him that he 
has hypertension that is related to his military service.  He 
has also not stated that he was diagnosed with hypertension 
within the first post-service year.  See 38 C.F.R. § 3.309.  
At the earliest, he alleges receiving VA treatment in 1970 or 
1972, more than one year after separation from service.  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).

D.  Higher rating for PTSD

1.  Factual Background

In May 1999, the veteran filed a claim for service connection 
for PTSD.  Although he stated that he had been receiving 
medical treatment at the VA Medical Center in Birmingham 
since 1970, that facility indicated that there were no 
records for treatment in the prior year (since May 1998).  
None of the private medical records associated with the 
claims file reflect psychiatric treatment. 

On VA psychiatric examination in September 1999 the veteran 
reported no history of psychiatric treatment.  When 
discussing his military history and combat experiences, he 
burst into tears and became acutely distressed.  He described 
having psychological problems since about 1970.  He 
experienced recurring nightmares on a frequent basis, which 
were sometimes very realistic to him.  He had recurring, 
intrusive recollections of his traumatic military events, 
which evolved into realistic flashbacks were he could see and 
hear the experience.  He reported being chronically 
depressed, unhappy, and sad.  He had a history of suicidal 
ideations, with a gesture six years earlier.  He also 
reported being chronically tense and anxious, and he tried to 
stay busy to suppress thoughts of combat.  He had not past 
psychiatric treatment.  

The veteran has been married for 35 years.  Prior to going on 
disability retirement after his heart surgery, he had worked 
for six years in small arms weapons repair.  Prior to that, 
he had run a car wash and had installed and repaired car wash 
equipment since his separation from service.  Mental status 
examination showed that he was alert with clear sensorium.  
His mood and affect were depressed, and he cried profusely 
and became agitated, with a flushing red face, when he tried 
to talk about his military experiences.  He denied present 
suicidal or homicidal ideation but had a history of suicidal 
ideation and gestures.  He had no psychotic symptoms.  His 
thoughts were goal oriented.  Axis I diagnosis was chronic 
PTSD.  On Axis IV, it was noted that his psychosocial 
stressors included chronic medical problems and chronic PTSD 
causing social and occupational impairment and 
unemployability since 1995.  A Global Assessment of 
Functioning (GAF) score of 52 was assigned.

A January 2000 rating decision granted service connection for 
PTSD, with assignment of a 50 percent disability rating.  In 
his NOD and substantive appeal, the veteran argued that he 
met the criteria for assignment of a 70 percent rating 
because he had chronic depression and sadness, increased 
emotions when discussing combat trauma, recurring nightmares 
and realistic dreams, panic attacks and depressed mood that 
affected his ability to function, difficulty adapting to 
stressful situations, difficulty relating to people, had few 
friends, and could not work because of emotional outbursts.

2.  Analysis

The veteran perfected his appeal from an initial grant of 
service connection and the continuing increased rating claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Here, VA has 
met the duty to assist mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103 because the RO provided the veteran an 
appropriate VA examination in 1999 and there is no medical or 
lay evidence indicating that there has been a change in the 
severity of the veteran's psychiatric disorder since that 
examination.  The veteran has not reported receiving any 
psychiatric treatment, so there is no indication that VA or 
private treatment records exist that have not been obtained.  
Furthermore, there is sufficient evidence to rate the 
service-connected disability fairly.  

Also, while there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating (See Fenderson v. West, 12 Vet. App. 119 
(1999)) the May 2000 SOC demonstrates that the RO considered 
all the evidence of record in assigning the original 
disability rating for PTSD.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent.  The current disability 
rating requires:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows assignment of a GAF score of 52 
upon VA examination in 1999.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The findings shown by the objective medical evidence do not 
approximate the criteria for a 70 percent or higher 
disability rating.  Although the veteran does experience 
frequent mood disturbances (depression, sadness, anxiety, 
etc.), there is no evidence that he meets the other criteria 
for a 70 percent disability rating.  Although he may have 
difficulty relating to people, he does not have an inability 
to do so.  He has been married for 35 years, which is 
evidence of clear-cut ability to relate well and maintain a 
relationship despite any difficulties.  

There is no evidence showing that the veteran experiences 
obsessional rituals, delusions, or hallucinations.  He has 
not exhibited spatial disorientation, impaired speech, 
neglect of personal appearance and hygiene, impairment of 
thought processes, memory loss, or disorientation.  He has 
not complained of periods of violence.  He does not presently 
have suicidal or homicidal thoughts or plans.  The examiner 
indicated that despite the veteran's realistic flashbacks, no 
psychotic symptoms are present.  The examiner did not 
indicate that the veteran exhibited any inappropriate 
behavior.  The only abnormalities shown upon examination were 
the veteran's disturbances of mood.  Although he argues that 
his depression is near continuous, there is no support for 
the contention that such mood disturbances affect his ability 
to function independently and appropriately.

More importantly, any psychiatric symptomatology that the 
veteran experiences is not significantly disabling to him 
since he is able to forego treatment, including medication.  
There is also no objective evidence that any psychiatric 
symptoms have significantly affected his ability to function.  
He had a steady and consistent work history until he became 
disabled due to his heart disorder.

The VA examiner stated that the veteran had been unemployed 
since 1995 due to chronic medical problems and PTSD.  
However, the GAF score of 52 supports the conclusion that the 
psychiatric symptoms alone do not have a significant impact 
on his occupational functioning.  The GAF score does not 
include any impairment due to physical limitations, such as 
those caused by the veteran's heart condition.  See DSM-IV at 
44.  Therefore, the GAF score of 52, which represents the 
veteran's ability to function when considering just his 
psychological abilities, indicates only moderate difficulties 
in social and occupational functioning.  This is a 
significant finding and is consistent with the rest of the 
evidence of record which shows the veteran's ability to 
maintain long-term employment and relationships, despite any 
psychiatric symptomatology.

Therefore, despite the veteran's complaints, there is no 
objective evidence showing that the criteria for a disability 
rating higher than 50 percent have been met.  Despite his 
mood disturbances, he is generally functioning satisfactorily 
with routine behavior, self-care, and normal conversational 
ability. 

The Board concludes that the overall disability picture does 
not more nearly approximate the 70 percent criteria such as 
to warrant an increased rating, and it does not even approach 
the symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of his disability from 
his psychiatric symptomatology.  Thus, the preponderance of 
the evidence is against assignment of a disability rating 
higher than 50 percent.


ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for residuals of a back 
injury, the claim is not reopened, and the appeal is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for residuals of a neck 
injury, the claim is not reopened, and the appeal is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for hypertension, the claim 
is not reopened, and the appeal is denied.

Entitlement to an initial disability rating higher than 50 
percent for PTSD is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

